
	
		I
		111th CONGRESS
		1st Session
		H. R. 3009
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote alternative and renewable fuels and domestic
		  energy production, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American-Made Energy Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—American-Made Energy Trust Fund
					Sec. 101. American-Made Energy Trust Fund.
					Title II—Development of oil and gas resources of the Coastal
				Plain of Alaska
					Sec. 201. Definitions.
					Sec. 202. Leasing program for lands within the Coastal
				Plain.
					Sec. 203. Lease sales.
					Sec. 204. Grant of leases by the Secretary.
					Sec. 205. Lease terms and conditions.
					Sec. 206. Coastal plain environmental protection.
					Sec. 207. Expedited judicial review.
					Sec. 208. Federal and State distribution of
				revenues.
					Sec. 209. Rights-of-way across the Coastal Plain.
					Sec. 210. Conveyance.
					Sec. 211. Local government impact aid and community service
				assistance.
					Title III—Offshore oil and gas leasing
					Sec. 301. Termination of prohibitions on expenditures for, and
				withdrawals from, offshore leasing.
					Sec. 302. Sharing of revenues.
				
			IAmerican-Made
			 Energy Trust Fund
			101.American-Made
			 Energy Trust Fund
				(a)Establishment of
			 Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the American-Made Energy Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the American-Made Energy Trust Fund as provided in this section.
				(b)Transfers to
			 Trust Fund
					(1)In
			 generalThere are hereby appropriated to the American-Made Energy
			 Trust Fund amounts required to be transferred under section 208 of this Act and
			 under section 8(g)(6) of the Outer Continental Shelf Lands Act (as added by
			 section 302 of this Act).
					(2)Investment
						(A)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the American-Made Energy Trust Fund as is not, in the Secretary’s judgment,
			 required to meet current withdrawals. Such investments may be made only in
			 interest-bearing obligations of the United States. For purposes of this
			 paragraph rules similar to the rules of section 9602(b) of the Internal Revenue
			 Code of 1986 shall apply.
						(B)Interest on
			 certain proceedsThe interest on, and the proceeds from the sale
			 or redemption of, any obligations held in the American-Made Energy Trust Fund
			 shall be credited to and form a part of the Trust Fund.
						(c)Expenditures
			 from American-Made Energy Trust FundAmounts in the American-Made Energy Trust
			 Fund shall be available in any year to the Secretary of Energy for alternative
			 and renewable energy incentives and projects, including with respect to—
					(1)wind resources,
					(2)solar
			 resources,
					(3)biomass
			 resources,
					(4)biodiesel and
			 renewable diesel resources,
					(5)renewable jet fuel,
					(6)waste to energy, including municipal solid
			 waste technology and technologies to convert renewable biomass to electricity,
			 biogas, and synthesis gas,
					(7)geothermal
			 resources,
					(8)hydropower,
					(9)nuclear
			 power,
					(10)carbon capture and sequestration, including
			 where carbon capture and sequestration technology is retrofitted,
					(11)coal to liquid
			 technology, or
					(12)energy efficiency
			 measures.
					IIDevelopment of
			 oil and gas resources of the Coastal Plain of Alaska
			201.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
				202.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					The
			 Secretary shall not commence leasing under the program described in paragraph
			 (1) unless a finding has been made that bonus bids for offered leases are
			 estimated to be not less than $6,000,000,000.(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this title. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this title.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					203.Lease
			 sales
				(a)In
			 generalLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease
			 salesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this title; and
					(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					204.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 203 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				205.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 202(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State; and
					(8)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				206.Coastal plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 202, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					207.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				208.Federal and
			 State distribution of revenues
				(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided
			 in section 211(d), the balance shall be transferred to the American-Made Energy
			 Trust Fund.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				209.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 202(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				210.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				211.Local
			 government impact aid and community service assistance
				(a)Financial
			 assistance authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the city of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the city of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				IIIOffshore oil and
			 gas leasing
			301.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore
			 leasing
				(a)Prohibitions on
			 expendituresAll provisions
			 of Federal law that prohibit the expenditure of appropriated funds to conduct
			 oil or natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect with respect to such
			 activities.
				(b)Revocation
			 withdrawalsAll withdrawals of Federal submerged lands of the
			 Outer Continental Shelf from leasing, including withdrawals by the President
			 under the authority of section 12(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, oil and natural gas.
				302.Sharing of
			 revenues
				(a)In
			 generalSection 8(g) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended—
					(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
					(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
					(3)by inserting after
			 paragraph (5) the following:
						
							(6)Bonus bids and
				royalties under qualified oil and gas leases
								(A)New oil and gas
				leasesOf amounts received by the United States as bonus bids and
				royalties under any qualified oil or gas lease on submerged lands that are
				located within the seaward boundaries of a State established under section
				4(a)(2)(A)—
									(i)37.5 percent shall
				be paid to the States that are producing States with respect to those submerged
				lands; and
									(ii)the remainder shall be transferred to the
				American-Made Energy Trust Fund established by the
				American-Made Energy Act of
				2009.
									(B)Leased tract
				that lies partially within the seaward boundaries of a StateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A) with respect to such State shall be a percentage of
				the total amounts of bonus bids and royalties from such tract that is
				equivalent to the total percentage of surface acreage of the tract that lies
				within such seaward boundaries.
								(C)Use of payments
				to StatesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
									(i)Education.
									(ii)Transportation.
									(iii)Reducing
				taxes.
									(iv)Coastal and
				environmental restoration.
									(v)Energy
				infrastructure and projects.
									(vi)State seismic
				monitoring programs.
									(vii)Alternative
				energy development.
									(viii)Energy
				efficiency and conservation.
									(ix)Hurricane and
				natural disaster insurance programs.
									(x)Any other purpose
				determined by State law.
									(D)DefinitionsIn
				this paragraph:
									(i)Adjacent
				StateThe term adjacent
				State means, with respect to any program, plan, lease sale, leased tract
				or other activity, proposed, conducted, or approved pursuant to the provisions
				of this Act, any State the laws of which are declared, pursuant to section
				4(a)(2), to be the law of the United States for the portion of the outer
				Continental Shelf on which such program, plan, lease sale, leased tract, or
				activity appertains or is, or is proposed to be, conducted.
									(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
									(iii)Producing
				stateThe term producing State means an Adjacent
				State having an adjacent zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
									(iv)StateThe
				term State includes Puerto Rico and the other Territories of the
				United States.
									(v)Qualified gas
				leaseThe term qualified oil or gas lease means a
				lease under this Act granted after the date of the enactment of the
				National Environment and Energy Development
				Act that authorizes development and production of oil or natural
				gas and associated condensate.
									(E)ApplicationThis paragraph shall apply to bonus bids
				and royalties received by the United States after September 30, 2009.
								(7)Maintenance of
				effort by StatesThe Secretary of the Interior shall ensure that
				financial assistance provided to a State for any purpose with amounts made
				available under this subsection supplement, and do not replace, the amounts
				expended by the State for that purpose before the date of the enactment of this
				paragraph.
							.
					(b)Establishment of
			 State seaward boundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
				
